Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/15/2021 has been considered.

     Allowable Subject Matter
3.	Claims 1-11 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
	None of the prior art of record teaches or suggests an image carrying member unit comprising a a grounding member fixed to the flange member, the grounding member electrically connecting together the image carrying member and the shaft member; wherein the grounding member including a first bottom plate portion fixed to a tip end part of the flange member’s fitting portion in a fitting direction, and a pair of flat spring portions rising from the first bottom plate portion via a first bent portion in the fitting direction, the flat spring portions facing each other in a radial direction of the image carrying member, the radial direction being orthogonal to the fitting direction.

      Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
-   Sadik et al. [10,185,279] disclose an image carrier.
-   Saitoh et al. [6,249,661] disclose an image forming apparatus.

         Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        08/13/22